[gv0worrkcnhd000001.jpg] 

EXHIBIT 10.9

 

EMPLOYEE RETENTION AGREEMENT

 

This Employee Retention Agreement (“Agreement”), dated as of March 30, 2016, is
by and between Kindred Healthcare Operating, Inc. (the “Company”) and David A.
Causby (“Employee”).

 

RECITALS OF FACT

 

The Company desires to recognize the critical skills and contribution provided
by Employee to the Company and seeks to retain his services.  This Agreement is
entered into in addition to, and in no way alters or otherwise amends the terms
and conditions of that certain Amended and Restated Employment Agreement, dated
February 1, 2015, between the Company and Employee.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and mutual premises contained
herein, the Company and Employee (hereinafter collectively the “Parties”) agree
as follows:  

 

 

1.

The Recitals of Fact are incorporated herein.

 

 

2.

Retention Incentive.

In consideration for Employee’s continued service to the Company, subject to the
terms and conditions in this Agreement, the Company will pay One Million Dollars
($1,000,000), less required payroll and withholding deductions (the “Retention
Incentive”), to Employee within a reasonable period of time after August 1, 2017
(the “Retention Date”) but in no event later than August 31, 2017, provided that
the requirements in Paragraph 3 below have been fulfilled.

 

3.Employee Work Commitment Period.

In exchange for the Company’s payment of the Retention Incentive and subject to
the terms and conditions of this Agreement, Employee agrees that he shall earn
the Retention Incentive described in Paragraph 2 of this Agreement only if and
when he remains continuously employed in a similar capacity by the Company from
the date of this Agreement through the Retention Date (such period hereinafter,
the “Work Commitment Period”) and has performed his job duties in a manner that
the Company deems satisfactory. Employee understands and agrees that the Work
Commitment Period is until August 1, 2017 and that no portion of the Retention
Incentive is earned or will be paid until the completion of the Work Commitment
Period.  Employee understands and agrees that if Employee resigns his employment
or he otherwise terminates his employment, or the Company terminates his
employment for cause (as defined below), he shall not be entitled to the
Retention Incentive under this Agreement.  

 

For purposes of this Retention Agreement, the term “cause” shall mean the
following as deemed by the Company:  conviction of any felony; any act of
willful fraud, dishonesty or moral turpitude; misuse/abuse of alcohol or drugs,
which interferes with or affects Employee’s responsibilities to the Company or
which reflects negatively upon the integrity or reputation of

--------------------------------------------------------------------------------

the Company;  gross negligence; any material violation of Employee’s duty of
loyalty to the Company or express written directions to the Employee; any
material breach of Company policy or procedure; or any violation of any material
term and condition of this Agreement.

 

 

4.

Employee Handbook; Code of Conduct; Policies.

Employee understands and agrees that during the term of his employment with the
Company, he shall be subject to the terms and conditions of the Company’s
Employee Handbook, Code of Conduct, and all other Company policies and
procedures.  Employee agrees to strictly adhere to the provisions of the
Company’s Employee Handbook, Code of Conduct and all its other applicable
policies and procedures and understands and agrees that the Company retains the
right to change or cancel any policy or benefit.

 

 

5.

Non Assignability.

The Parties may not assign its rights or obligations hereunder without the prior
written approval of the other Party; provided however, that such an assignment
may be made to an entity which is related by virtue of a common parent
corporation or which is directly or indirectly, wholly owned or controlled by
the same entity as the assigning Party with notice to the other Party.  

 

 

6.

Waiver of Breach and Severability.

The waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach by either Party.  In the event any provision of this Agreement is found
to be invalid or unenforceable, it may be severed from the Agreement and the
remaining provisions of the Agreement shall continue to be binding and
effective.

 

 

7.

Entire Agreement; Amendment.  

This instrument contains the entire agreement of the Parties with respect to the
subject matter hereof and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter hereof.  No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by Employee and
such officer of the Company specifically designated by its Board of Directors.

 

 

8.

Governing Law.

The Parties agree that this Agreement is to be construed and enforced at all
times in accordance with the laws of the State of Delaware without reference to
its conflict of laws provisions, except where specifically preempted by federal
law.

 

 

9.

Mediation.  

If a dispute arises out of or relates to this Agreement or the breach thereof
and if the dispute cannot be settled through negotiation, the Parties agree
first to try in good faith to settle the dispute by non-binding mediation
administered by a qualified mediator, prior to resorting to litigation.

 

 

10.

Headings.

The headings of this Agreement are inserted for convenience only and are not to
be considered in the interpretation of this Agreement.

--------------------------------------------------------------------------------

 

EMPLOYEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT HE HAS
OR MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON, ARISING
OUT OF OR CONNECTED WITH THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE COMPANY TO CONTINUE TO EMPLOY EMPLOYEE.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

Kindred Healthcare Operating, Inc.

/s/ David A. Causby

By: /s/ Stephen R. Cunanan                                          

David A. Causby

Stephen R. Cunanan, Chief Administrative Officer and Chief People Officer

 

 

 